Case 1:17-cr-00548-PAC Document 111-5 Filed 07/03/19 Page 1 of 3




                Exhibit E
      Case 1:17-cr-00548-PAC Document 111-5 Filed 07/03/19 Page 2 of 3



                JAS_000028. Lounge_2011.txt
Oct 14 23:15:38 <Josh> so I bought it
Oct 14 23:15:49 <Josh> it's like really cheap poor-man's
cereal I think
Oct 14 23:16:16 <Josh> like oatmeal I guess, but I remember
this shit was better
Oct 14 23:22:17 <John> time to test out my cutting skills
Oct 14 23:22:26 <John> let's see if i can turn this sim into
a microsim
Oct 14 23:24:06 <Sturm> huh
Oct 14 23:24:29 <Josh> wtf
Oct 14 23:24:34 <Josh> sounds like a terrible idea
Oct 14 23:24:53 <Sturm> oh a sim card?
Oct 14 23:25:22 <Josh> hey what's that movie called where
there's this dude...
Oct 14 23:25:32 <Sturm> oh yeah i know that one
Oct 14 23:25:44 <Josh> and as he grows up you see these
blackouts
Oct 14 23:25:45 <Sturm> cant put my finger on it tohugh
Oct 14 23:25:51 <Josh> and then it like goes back
Oct 14 23:25:54 <John> fuck this is going to be difficult
Oct 14 23:25:56 <Josh> and he relives some of his memories
Oct 14 23:26:00 <Josh> changing his future
Oct 14 23:26:03 <Josh> or some shit
Oct 14 23:26:06 <Sturm> mysterious skin?
Oct 14 23:26:23 <Sturm> oh
Oct 14 23:26:24 <Sturm> you mean
Oct 14 23:26:26 <Sturm> donnie darko?
Oct 14 23:26:32 <Josh> no no
Oct 14 23:26:32 <Sturm> or maybe not
Oct 14 23:26:44 <Josh> I thought it was mothman prophecies
for some reason
Oct 14 23:26:46 <Sturm> mysterious skin is about this dude
who was molested and doesnt remember it
Oct 14 23:26:51 <Josh> o
Oct 14 23:27:25 <Josh> is that movie good
Oct 14 23:27:28 <Josh> I've never seen it
Oct 14 23:28:01 <Sturm> yeah i like it
Oct 14 23:28:05 <Sturm> its pretty fucked up
Oct 14 23:28:39 <Josh> sounds it
Oct 14 23:28:50 <Josh> but anyway this movie I'm thinking of
is similar
Oct 14 23:29:09 <Josh> but it turns out this dude and chick
were taken pictures as her dad made them fuck
Oct 14 23:29:20 <Josh> like the father did child porn
                         Page 1270
      Case 1:17-cr-00548-PAC Document 111-5 Filed 07/03/19 Page 3 of 3



                JAS_000028. Lounge_2011.txt
Oct 14 23:30:02 <Josh> but he keeps like going back in time
and changing his past
Oct 14 23:30:08 <Josh> it's weird but good
Oct 14 23:30:12 <Sturm> i remember watching somethingl ike
that
Oct 14 23:30:16 <Sturm> wait
Oct 14 23:30:18 <Sturm> whait was it..
Oct 14 23:30:39 <Sturm> lost it
Oct 14 23:31:15 <Josh> I think it's relatively old as I must
have seen it when I was young
Oct 14 23:31:36 <Sturm> parents showing you positive movies
eh? :p
Oct 14 23:31:50 <Josh> heh well not that young
Oct 14 23:31:55 <Josh> probably like 16?
Oct 14 23:32:07 <Josh> so... 7 years ago.. fuck I'm old
Oct 14 23:32:28 <Sturm> 5 years my senior..
Oct 14 23:32:31 <Sturm> damn son
Oct 14 23:33:26 <Sturm> i remember when you were still in hs
:P
Oct 14 23:33:44 <Josh> heh
Oct 14 23:33:47 <Josh> odd, so do I
Oct 14 23:34:00 <Sturm> lol
Oct 14 23:34:49 <Josh> donnie darko was weird as fuck btw
Oct 14 23:34:53 <Josh> I didint like it
Oct 14 23:35:08 <Sturm> aww that movie was the best
Oct 14 23:35:11 <Sturm> until that chick died
Oct 14 23:35:14 <Sturm> then i felt sad
Oct 14 23:35:16 <Sturm> lol
Oct 14 23:35:18 <Josh> ohhhhhhhh
Oct 14 23:35:23 <Josh> the butterfly effect
Oct 14 23:35:43 <Josh> moth/butterfly
Oct 14 23:35:46 <Josh> same difference
Oct 14 23:35:55 <Josh> you must have been high then
Oct 14 23:35:59 <Josh> because it was awful
Oct 14 23:36:14 <Sturm> lol yeah i watch almost all movies
stoned...
Oct 14 23:36:30 <Sturm> you should watch 'your highness'
Oct 14 23:36:49 <Sturm> it has natalie portman in it
Oct 14 23:36:51 <Sturm> and is the best!
Oct 14 23:38:40 <Josh> bleh
Oct 14 23:38:42 <Josh> 27%?
Oct 14 23:38:51 <Sturm> no just get really drunk and watch
it
Oct 14 23:38:56 <Sturm> or really really stoned
                         Page 1271
